Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communications filed 03/24/2022.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 03/24/2022 have been entered.
Priority
This application, filed 01/24/2019, Pub. No. US 2019/0154674 A1, published 05/23/2019, is a continuation of application 14/894,207, Pub. No. US 2016/0195522 A1, published 07/07/2016, now abandoned, which is a 371 filing of PCT/JP2014/064659, Pub. No. WO2014/192963 (A1), published 12/04/2014, which claims foreign priority to JP 2013-115756, filed 05/31/2013.
Status of Claims
Claims 1-7 and 9 are currently pending.  Claims 1-7 have been originally pending and subject to the species election requirement mailed 11/02/2017.  Claim 1 has been amended, and Claims 8 and 9 have been added, as set forth in Applicant’s amendment filed 10/21/2021.  Claim 1 has been amended, and Claim 8 has been cancelled, as set 
forth in Applicant’s amendment filed on 03/24/2022.  Claims 1-7 and 9 are examined.

Withdrawal of Election/Restriction Requirement
The amended Claim 1, which requires the first time point to be not equal to the third time point, does not read on the species (5) and (6), which are elected, without traverse, in the reply filed on 04/06/2021.  Accordingly, the restriction requirement between inventions species, as set forth in the Office action mailed on 04/06/2021, is hereby withdrawn.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.
Claim 4, previously withdrawn, is also rejoined for examination.  

Withdrawn Objections/Rejections
Any objection or rejection not reiterated herein has been withdrawn.
I.	The objection to Claim 9 is withdrawn in view of Applicant’s amendment of the claim.
II.	The rejection of Claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of Applicant’s amendment of the claim.
III.	The rejection of Claims 1-3, 5-7 and 9 under 35 U.S.C. 103 as obvious over 
JP 2008-008794, published 01/17/2008; in view of CN 101907628, published 12/08/2010; JP 2008-298505, published 12/11/2008; Sundrehagen et al., US 2002/0168784, published 11/14/2002; and Yogi et al., WO 2013/042524 A1, published 03/28/2013, is withdrawn in view of Applicant’s amendment of the claims.

Claim Rejection - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 112 that form the basis for the rejections under this section made in this Office action.
The following is a quotation of 35 U.S.C. 112(a):

(a)	IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-7 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention (“new matter”).  
The claims, as recited in independent Claim 1, are drawn to: 

    PNG
    media_image1.png
    875
    1067
    media_image1.png
    Greyscale



Support could not be found in the application as filed for the broad recitation “wherein the first time point is not equal to the third time point, and the second time point is not equal to the fourth time point.”
At page 4 of the Remarks filed on 03/24/2022, Applicant argues that:

    PNG
    media_image2.png
    81
    1067
    media_image2.png
    Greyscale


At page 4 of the Remarks entered 10/21/2021, Applicant argues that:

    PNG
    media_image3.png
    177
    1064
    media_image3.png
    Greyscale

Emphasis added.


The Examiner respectfully disagrees because, with regard to “the first time point is not equal to the third time point, and the second time point is not equal to the fourth time point”, the instant disclosure appears to be limited to condition 2:

    PNG
    media_image4.png
    772
    1007
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    155
    992
    media_image5.png
    Greyscale

Emphasis added.

This specific condition requires that (1) the third time point is shorter than the first time point and the fourth time point is shorter than the second time point and (2) the time period which is defined by the third and fourth time points and for which the variation (ii) is determined is shorter than the time period which is defined by the first and second time points and for which the variation (i) is determined, which requirements (1) and (2) are not the limitations of Claim 1.  This omission renders the subject matter of Claim 1 broader than the originally filed disclosure.
Applicant is reminded that it is their burden to show where the specification supports any amendments to the disclosure.  See MPEP 714.02, paragraph 5, last sentence and also MPEP 2163.06 I.  MPEP 2163.06 notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).”  MPEP 2163.02 teaches that “Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. ... If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.  This conclusion will result in the rejection of the claims affected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.112, first paragraph - description requirement, or denial of the benefit of the filing date of a previously filed application, as appropriate”  MPEP 2163.06 further notes “When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not "new matter" is involved.  Applicant should therefore specifically point out the support for any amendments made to the disclosure.”  Emphasis added.

Claims 1-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 1 recites the broad recitation “an analyte with a solution containing insoluble carrier particles carrying a binding partner or binding partners for the analyte”, and the claim also recites “(R2),” i.e., solution of antibody-immobilized latex, which is the narrower statement of the range/limitation: 

    PNG
    media_image6.png
    337
    1005
    media_image6.png
    Greyscale

Emphasis added.


The claim is considered indefinite because there is a question or doubt as to whether the 
feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.
Claims 2-7 and 9 are rejected as being dependent upon the rejected Claim 1 and failed to cure its indefiniteness.

Response to Arguments
Applicant’s arguments with respect to Claims 1-7 and 9 have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641